Citation Nr: 0822978	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from February 1975 until 
January 1978, October 1979 until April 1992, January 2002 
until December 2002, and July 2003 until June 2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record reflects that there are outstanding post-service 
VA treatment records. Specifically, in the veteran's November 
2006 substantive appeal, he indicated that there are VA 
treatment records which had not been reviewed from the 
Wichita, Kansas, VA Medical Center and the Mt. Vernon 
(Missouri) Clinic.  

A review of the file reflects that the evidence from Mt. 
Vernon Clinic is associated with the claims file through 
January 2006; however, it does not appear that an attempt was 
made to associate records from the VAMC Wichita.  

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claims, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claims. 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA 
Medical Center in Wichita, Kansas, for the 
period from June 2004 to the present 
regarding all treatment for bilateral knee 
and bilateral ankle disorders.  Any 
negative search result should be noted in 
the record. 

2.  Obtain VA clinical records from the 
clinic in Mt. Vernon, Missouri, for the 
period from January 2006 to the present 
regarding all treatment for bilateral knee 
and bilateral ankle disorders.  Any 
negative search result should be noted in 
the record. 

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate period for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

